Exhibit 10.1

[RBS Citizens Letterhead]

October 2, 2012

Via Facsimile

Dover Motorsports, Inc.

Dover International Speedway, Inc.

Nashville Speedway, USA, Inc.

Concord Plaza

3505 Silverside Road

Plaza Centre Building, Suite 203

Wilmington, DE 19816

Attention: Klaus M. Belohoubek, Esquire

 

  Re: Modification to Credit and Security Agreement dated April 12, 2011

Dear Klaus:

We have made various credit facilities (collectively, the “Credit Facilities”)
to Dover Motorsports, Inc., Dover International Speedway, Inc., and Nashville
Speedway, USA, Inc. (collectively, the “Borrowers”), pursuant to that certain
Credit and Security Agreement dated as of April 12, 2011 (as amended and
modified from time to time, the “Credit Agreement”). We have agreed to the
following change to the Credit Agreement:

Section 7.8(a)(ii) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

“so long as no Default or Event of Default has occurred and is continuing,
(i) the Borrowers may repurchase shares of common stock issued to employees in
connection with employee incentive plans for an aggregate consideration of not
more than $500,000 in any Fiscal Year and (ii) the Company may repurchase shares
of common stock in the open market and/or pay dividends with respect to its
common stock for an aggregate consideration of not more than $2,500,000 in any
Fiscal Year.”



--------------------------------------------------------------------------------

Dover Motorsports, Inc.

Dover International Speedway, Inc.

Nashville Speedway, USA, Inc.

Page 2

October 2, 2012

 

Except as specifically amended hereby, the Credit Agreement remains in full
force and effect in accordance with its terms and conditions. This letter is not
intended to operate as, and shall not be construed as, a waiver of any default
under the Credit Agreement or any other Loan Documents (as defined in the Credit
Agreement), whether known to us or unknown, as to which all rights of us shall
remain reserved subject to the terms hereof.

Please acknowledge the change referenced herein by signing this letter on the
following pages and returning the same to my attention.

 

    Very truly yours,     RBS Citizens, N.A.,     as Agent     By:  

/s/ Edward Winslow

      Edward Winslow       Vice President

 

cc: Via Facsimile:

Thomas G. Wintermantel, Treasurer

Dover Motorsports, Incorporated

1131 N. DuPont Highway

Dover, Delaware 19903



--------------------------------------------------------------------------------

Dover Motorsports, Inc.

Dover International Speedway, Inc.

Nashville Speedway, USA, Inc.

Page 3

October 2, 2012

 

Acknowledged and Agreed to by:

 

Dover Motorsports, Inc.,

a Delaware corporation

By:  

/s/ Thomas G. Wintermantel

  (SEAL)   Name: Thomas G. Wintermantel     Title: Treasurer & Assistant
Secretary   Dover International Speedway, Inc., a Delaware corporation By:  

/s/ Thomas G. Wintermantel

  (SEAL)   Name: Thomas G. Wintermantel     Title: Treasurer & Assistant
Secretary   Nashville Speedway, USA, Inc., a Tennessee corporation By:  

/s/ Thomas G. Wintermantel

  (SEAL)   Name: Thomas G. Wintermantel     Title: Treasurer & Assistant
Secretary  